Citation Nr: 0728351	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  01-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to service connected malaria.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right arm, currently evaluated as 
30 percent disabling. 

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left wrist, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1939 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 2000 and 
August 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the benefits sought.  

In February 2002 and August 2003, these matters were remanded 
for additional development and adjudication.  This having 
been completed, the case is again before the Board.  In this 
regard, the Board also notes that, in March 2007, the veteran 
was awarded service connection for post traumatic stress 
disorder (PTSD) and degenerative joint disease of the right 
elbow. 

In August 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The issue of entitlement to service connection for coronary 
artery disease as secondary to service connected malaria is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's shell fragment wound of the right arm is 
not productive of severe symptoms.

2.  The veteran's shell fragment wound of the left wrist is 
not productive of moderately severe symptoms.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 30 percent for residuals of a shell 
fragment wound of the right arm, involving Muscle Group VI, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.73; Diagnostic Codes 
5200-5203, 5306 (2006).

2.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound of the left wrist, involving Muscle Group 
VIII, have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.73; Diagnostic 
Codes 5214-5215, 5308 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in September 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
March 2007 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.   In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's increased rating claims, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
The veteran's testimony before the RO, and statements 
submitted by the veteran and his representative in support of 
the claims.  The Board also notes that this matter has been 
remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Right arm.

With respect to the veteran's right arm, this condition is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 5306.  For rating purposes, a distinction is made here 
between major (dominant) and minor musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  

Under Diagnostic Code 5306, injuries to muscle group VI, 
which include the muscles of the elbow, will be evaluated as 
follows:  a noncompensable evaluation will be awarded for 
slight disability, a 10 percent evaluation is warranted for 
moderate disability, a 30 percent evaluation is warranted for 
moderately severe disability of the dominant arm (20 percent 
for non-dominant), and a maximum 40 percent evaluation is 
warranted where the disability is severe in the dominant arm 
(30 percent in the non-dominant arm).

Disabilities of the shoulder and arm can also be rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Under 
Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation (abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head) warrants a 20 percent evaluation for the minor arm and 
a 30 percent evaluation for the major arm.  Intermediate 
ankylosis (between favorable and unfavorable) warrants a 30 
percent evaluation for the minor arm and a 40 percent 
evaluation for the major arm.  Unfavorable ankylosis 
(abduction is limited to 25 degrees from the side) warrants a 
40 percent evaluation for the minor arm and a 50 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity warrants a 20 percent evaluation for the 
major and minor shoulders.  Malunion of the humerus with 
marked deformity warrants a 20 percent rating for the minor 
shoulder and a 30 percent rating for the major shoulder.  In 
addition, a 20 percent evaluation is warranted where there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level for both the major and minor arms.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent rating for the minor arm and 
a 30 percent rating for the major arm.  Fibrous union of the 
humerus warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  Nonunion (false flail 
joint) of the humerus warrants a 50 percent rating for the 
minor arm and a 60 percent rating for major arm.  Loss of 
head (or flail joint) warrants a 70 percent rating for the 
minor arm and an 80 percent rating for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, in order to warrant the 
assignment of a maximum 20 percent evaluation for either the 
major or the minor arm, the evidence must show dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula with loose movement.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.

B.  Left wrist.

With respect to the left wrist, this condition is currently 
evaluated as 10 percent disabling under Diagnostic Code 5308.  
As noted above, for rating purposes, a distinction is made 
here between major (dominant) and minor musculoskeletal 
groups.  Handedness for the purpose of a dominant rating will 
be determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  

Under Diagnostic Code 5308, injuries to muscle group VIII, 
which include the muscles of the wrist, fingers and thumb, 
will be evaluated as follows:  a noncompensable evaluation 
will be awarded for slight disability, a 10 percent 
evaluation is warranted for moderate disability, a 20 percent 
evaluation is warranted for moderately severe disability, and 
a maximum 30 percent evaluation is warranted where the 
disability is severe in the dominant wrist (20 percent in the 
non-dominant).

Disabilities of the wrist can also be rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5214-5215.  Diagnostic Code 5215 
covers limitation of motion of the wrist.  Under this Code, a 
maximum 10 percent evaluation for both minor and major 
(dominant) hands is available where palmar flexion is limited 
in line with the forearm, or where dorsiflexion is less than 
15 degrees.  The Board notes that dorsiflexion of the wrist 
to 70 degrees and palmar flexion to 80 degrees is considered 
full range of motion.  See 38 C.F.R. § 4.71a, Plate II.  
Higher evaluations are available under Diagnostic Code 5214, 
but require ankylosis of the wrist.  
 
C.  Medical evidence.

The medical evidence regarding the veteran's right arm and 
left wrist muscle injuries consists primarily of VA 
examinations dated in September 2000 and October 2006.  In 
the first VA examination, conducted in September 2000, the 
examiner noted the veteran's history of shrapnel wounds in 
World War II at the distal left forearm near the ulnar side, 
and the right arm above the elbow.  The veteran reported 
complaints of weakness of the left hand and right arm.  Upon 
examination, the veteran was noted to be slightly tender over 
the ulnar styloid area of the wrist.  There was no swelling 
and no gross deformity.  Range of motion of the left wrist 
was flexion of 80 degrees, extension of 90 degrees, radial 
deviation of 10 degrees, and ulnar deviation of 30 degrees.  
Grip strength was 4/5.  The range of motion of the veteran's 
right arm, shoulder and elbow were indicated to be normal.  
In the shoulder the veteran flexed and abducted 180 degrees, 
extended 45 degrees, and internal and external rotation were 
both 90 degrees.  At the right elbow, the veteran extended 0 
degrees and flexed to 145 degrees.  The examiner stated that 
there was no discernable weakness in the area and stated that 
he could not find scars.  The veteran was diagnosed with 
residuals of shrapnel wounds of the left wrist with some 
tenderness over the ulnar styloid area of the left wrist, and 
normal right arm.  

The veteran was afforded an additional VA examination in 
connection with his increased rating claims in October 2006.  
The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination and report.  
The veteran's history of shell fragment wounds in service was 
noted.  The examiner indicated that the veteran was hit by 
shrapnel in July 1944 from a mortar shell on Guam.  The 
examiner indicated that the veteran underwent treatment on a 
hospital ship and then at a hospital in Pearl Harbor.  The 
course since onset was noted to have been stable and that the 
examiner indicated that the veteran currently receives no 
treatment for his conditions.  The examiner noted no history 
of trauma to the muscles and no history of neoplasm.  With 
respect to the left wrist, the examiner indicated that the 
muscles involved were the extensor carpi ulnaris.  The wound 
was not a through and through injury, and was not initially 
infected before healing.  There were also no associated bone, 
nerve, vascular or tendon injuries and no current symptoms.  
The examiner also found no pain, decreased coordination, 
increased fatigability, weakness, uncertainty of movement or 
flare-ups.  Regarding the right arm injury, the examiner 
noted that the muscles involved were the right 
brachioradialis.  The wound was not a through and through 
injury, and was not initially infected before healing.  There 
were also no associated bone, nerve, vascular or tendon 
injuries and no current symptoms.  The examiner found no 
pain, decreased coordination, increased fatigability, 
weakness, uncertainty of movement or flare-ups.  The examiner 
also indicated that the veteran's muscle function generally 
was normal in terms of comfort, endurance and strength 
sufficient to perform the activities of daily living, and 
found no residuals of nerve, tendon, or bone damage, no 
finding of muscle herniation, no loss of fascia or muscle 
substance, and no limitation of motion of any joint due to 
muscle disease or injury.  The veteran was diagnosed as 
status post shell fragment wound left forearm and right elbow 
area.  No effects on usual daily activities were noted.  

Here, the Board also notes that the veteran was afforded a VA 
examination of the joints, also in October 2006.  The 
examiner indicated that the veteran was right hand dominant, 
and the examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination and report. 
The examiner indicated that there was no functional 
limitation of standing and walking.  Range of motion testing 
revealed right elbow flexion of 140 degrees, and pronation 
and supination of 90 degrees.  Range of motion testing of the 
left wrist revealed palmar flexion of 80 degrees, 
dorsiflexion of 70 degrees, radial deviation of 20 degrees, 
and ulnar deviation of 45 degrees.  The examiner also noted 
that there was no additional limitation of motion on 
repetitive use for any of the range of motion testing.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the right elbow due to shrapnel.  The examiner 
also stated that the veteran had normal range of motion in 
both joints.

D.	Analysis.

Based on the foregoing, the Board finds that evaluations in 
excess of 30 percent for the veteran's shell fragment wound 
of the right arm, and in excess of 10 percent for the 
veteran's shell fragment wound of the left wrist, are not 
warranted. 

In order to warrant an evaluation greater than 30 percent 
disabling under Diagnostic Code 5306, the veteran's right arm 
condition would need to be medically evaluated as severe.  
Here, however, based on a review of the veteran and his 
claims file, the September 2000 and October 2006 VA examiners 
indicated that the veteran's current level of impairment was 
essentially normal.  Normal range of motion was indicated, 
and the examiners did not find pain, decreased coordination, 
increased fatigability, weakness, uncertainty of movement or 
flare-ups.  The October 2006 examiner also indicated that the 
veteran's muscle function was normal in terms of comfort, 
endurance and strength sufficient to perform the activities 
of daily living, and found no residuals of nerve, tendon, or 
bone damage, no finding of muscle herniation, no loss of 
fascia or muscle substance, and no limitation of motion of 
any joint due to muscle disease or injury.

And a higher evaluation under Diagnostic Codes 5200, 5202 and 
5203 is also not warranted.  Here, in order to obtain a 
higher rating, the veteran's right arm condition would need 
to show ankylosis, malunion, dislocation, fibrous union, or 
some other more significant impairment, such as frequent 
dislocations of the joint.  There is no medical evidence in 
the record to support such an evaluation in this case.

A higher evaluation under Diagnostic Code 5201, dealing with 
limitation of motion of the arm, would require limitation of 
motion of the arm midway between the side and shoulder level.  
Based on the range of motion testing noted above, however, 
the veteran's range of motion was not so limited. 
 
With respect to the veteran's left wrist, in order to warrant 
an evaluation greater than 10 percent disabling under 
Diagnostic Code 5308, the veteran's wrist condition would 
need to be medically evaluated as moderately severe.  Here 
again, however, based on a review of the veteran and his 
claims file, the September 2000 and October 2006 VA examiners 
indicated that the veteran's current level of impairment was 
essentially normal, with the exception of some tenderness 
over the ulnar styloid area of the left wrist.  Normal range 
of motion was indicated, and the examiners did not find pain, 
decreased coordination, increased fatigability, weakness, 
uncertainty of movement or flare-ups.  The October 2006 
examiner also indicated that the veteran's muscle function 
was normal in terms of comfort, endurance and strength 
sufficient to perform the activities of daily living, and 
found no residuals of nerve, tendon, or bone damage, no 
finding of muscle herniation, no loss of fascia or muscle 
substance, and no limitation of motion of any joint due to 
muscle disease or injury 

And a higher evaluation under Diagnostic Codes 5214 and 5215 
is also not warranted.  Here, in order to obtain a higher 
rating, the veteran's left wrist condition would need to show 
ankylosis of the wrist.  In this regard, the Board notes that 
10 percent is the maximum evaluation available under 
Diagnostic Code  5215, and there is no evidence that the 
veteran's left wrist is ankylosed in any way.

Finally, the Board has specifically considered the guidance 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45), in order to determine whether an 
increased evaluation may be warranted.  While recognizing 
that the veteran has complaints of weakness, the record does 
not reflect evidence of pain or any additional impairment of 
his right arm of left wrist upon clinical examination, as 
caused by pain, weakness or related factors.  The record also 
specifically indicates no additional limitation of motion for 
all ranges of motion, and contains no indication that the 
veteran suffers from flare-ups or additional impairment that 
may warrant a finding of additional functional loss beyond 
that which is objectively shown.  Therefore, the Board holds 
that additional evaluation under Diagnostic Code 8523 in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.

E.  Extra-schedular evaluation.

The above determinations are based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  And there is no indication that the 
veteran's disabilities result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  Further, there is no indication from the 
record that the disabilities have required frequent periods 
of hospitalization, and the application of the regular 
schedular standards has not otherwise been rendered 
impractical.  In the absence of evidence of these factors, 
the Board is not required to remand the claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).






ORDER

An increased rating for residuals of a shell fragment wound 
of the right arm, currently evaluated as 30 percent 
disabling, is denied. 

An increased rating for residuals of a shell fragment wound 
of the left wrist, currently evaluated as 10 percent 
disabling, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for coronary artery disease as secondary to service connected 
malaria must be remanded for further action.  

The veteran, however, has not been afforded a VA examination 
in connection with his claim in order to determine whether he 
suffers from coronary artery disease that is related to his 
service or his service-connected Malaria.  The Board finds, 
therefore, that this matter should be remanded for further 
development to include a VA examination to determine whether 
the veteran's coronary artery disease is related to or had 
its onset during service, or is secondary to his service-
connected Malaria.  Pursuant to the VCAA, such an examination 
is necessary to adjudicate this claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Prior to affording the veteran a VA examination in connection 
with his claim, the veteran should be afforded an opportunity 
to submit additional evidence relevant to his claim.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate his claim, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is granted, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for coronary artery disease.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
in order to determine the nature and 
etiology of any coronary artery disease 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any coronary artery disease or similar 
condition found to be present.  If the 
examiner diagnoses the veteran as having 
coronary artery disease, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
condition was caused by or had its onset 
during service, or whether the condition 
is secondary to Malaria suffered while on 
active duty.  In this regard, the 
examiner is specifically asked to comment 
on the January 2002 opinion of the 
veteran's private physician indicating 
that the veteran's coronary artery 
disease is the result of his suffering 
from Malaria while in the military.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


`



 Department of Veterans Affairs


